Exhibit 10.2

 

AGREEMENT

 

This Agreement is made and entered into as of the 7th day of May, 2009 by and
between MathStar, Inc., a Delaware corporation (the “Company”), and Douglas M.
Pihl (“Pihl” or “Employee”) (collectively, the “Parties”).

 

RECITALS

 

WHEREAS, at a meeting of the Board of Directors of the Company (the “Board”) on
May 20, 2008, and in connection with the curtailment of the Company’s
operations, the Board approved severance payments for the Company’s employees,
including Pihl;

 

WHEREAS, the Company and Pihl entered into a Severance Agreement effective
July 14, 2008 (the “Severance Agreement”);

 

WHEREAS, severance payments subsequently were made to all of the Company’s
employees, including Pihl, who received $216,286.00 on July 31, 2008 (the
“Severance Payment”);

 

WHEREAS, because it was not the intent of the Company’s Board to pay Pihl a
severance payment until his employment with the Company was severed, the Parties
wish to rescind, cancel and revoke the Severance Agreement in its entirety,
including, without limitation, all rights and obligations the Parties may have,
respectively, as set forth in the Severance Agreement;

 

WHEREAS, Employee shall be entitled to receive severance pay in the future
unless (1) the Company terminates Employee’s employment with the Company for
“Cause,” as the term “Cause” is hereinafter defined, or (2) Employee dies while
employed by the Company, and in exchange for Employee’s signature to and
agreement to be bound by the terms and conditions of the Severance and Release
Agreement substantially in the form attached hereto as Exhibit A; and

 

WHEREAS, the Parties intend the WHEREAS clauses to be incorporated herein as
terms of this Agreement.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 


1.                                       DEFINITIONS.  THE PARTIES INTEND ALL
WORDS USED IN THIS AGREEMENT TO HAVE THEIR PLAIN MEANINGS IN ORDINARY ENGLISH. 
SPECIFIC TERMS WE USE IN THIS AGREEMENT HAVE THE FOLLOWING MEANINGS:


 


A.                                   EMPLOYEE, AS USED HEREIN, SHALL INCLUDE THE
UNDERSIGNED EMPLOYEE AND ANYONE WHO HAS OBTAINED ANY LEGAL RIGHTS OR CLAIMS
THROUGH THE UNDERSIGNED EMPLOYEE.


 


B.                                     CAUSE, AS USED HEREIN, SHALL MEAN
EMPLOYEE’S (I) THEFT OR EMBEZZLEMENT OF COMPANY PROPERTY OR PROPERTY OF
COMPANY’S CUSTOMERS, (II) GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
INSUBORDINATION IN THE PERFORMANCE OF EMPLOYEE’S JOB DUTIES, (III) CONVICTION OF
A FELONY OR OF ANY CRIME INVOLVING MISREPRESENTATION, MORAL TURPITUDE OR FRAUD,
OR (IV) HABITUAL NEGLECT OF EMPLOYEE’S JOB DUTIES.


 

--------------------------------------------------------------------------------


 


C.                                     COMPANY, AS USED HEREIN, SHALL AT ALL
TIMES MEAN MATHSTAR, INC., ITS PARENT COMPANY (IF APPLICABLE), ITS SUBSIDIARIES,
SUCCESSORS AND ASSIGNS, ITS AFFILIATED AND PREDECESSOR COMPANIES, THEIR
SUCCESSORS AND ASSIGNS, THEIR AFFILIATED AND PREDECESSOR COMPANIES, AND THE
PRESENT OR FORMER DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, AND AGENTS
(INCLUDING, WITHOUT LIMITATION, ITS ACCOUNTANTS AND ATTORNEYS) OF ANY OF THEM,
WHETHER IN THEIR INDIVIDUAL OR OFFICIAL CAPACITIES, AND THE CURRENT AND FORMER
TRUSTEES OR ADMINISTRATORS OF ANY PENSION OR OTHER BENEFIT PLAN APPLICABLE TO
EMPLOYEES OR FORMER EMPLOYEES OF THE COMPANY, IN THEIR OFFICIAL OR INDIVIDUAL
CAPACITIES.


 


2.                                       RESCISSION AND WAIVER.  THE PARTIES
HEREBY RESCIND, CANCEL AND REVOKE ALL RIGHTS AND OBLIGATIONS UNDER THE SEVERANCE
AGREEMENT, INCLUDING, WITHOUT LIMITATION, PAYMENT OF THE SEVERANCE PAYMENT TO
PIHL.


 


3.                                       REPAYMENT OF SEVERANCE.  ON THE DATE OF
THIS AGREEMENT, PIHL SHALL REPAY TO THE COMPANY THE SEVERANCE PAYMENT, NET OF
FEDERAL AND STATE WITHHOLDING TAXES AND MEDICAL INSURANCE PREMIUMS, CONSISTING
OF A PAYMENT OF $118,112.00, PLUS INTEREST ACCRUING ON SUCH AMOUNT FROM JULY 31,
2008 TO THE DATE OF THIS AGREEMENT, FOR A TOTAL REPAYMENT AMOUNT OF $119,441.00
(THE “REPAYMENT AMOUNT”).  THE COMPANY HEREBY ACKNOWLEDGES RECEIPT OF THE
REPAYMENT AMOUNT.


 


4.                                       ACKNOWLEDGMENTS BY PIHL.  PIHL
ACKNOWLEDGES AND REPRESENTS THAT:  (A) HE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS CONSEQUENCES; (B) HE HAS RECEIVED ADEQUATE OPPORTUNITY TO READ
AND CONSIDER THIS AGREEMENT; (C) HE HAS BEEN GIVEN THE OPPORTUNITY TO CONSULT
WITH LEGAL COUNSEL PRIOR TO EXECUTING THIS AGREEMENT; AND (D) HE HAS DETERMINED
TO EXECUTE THIS AGREEMENT OF HIS OWN FREE WILL AND ACKNOWLEDGES THAT HE HAS NOT
RELIED UPON ANY STATEMENTS OR EXPLANATIONS MADE BY COMPANY REGARDING THIS
AGREEMENT.


 


5.                                       ENTIRE AGREEMENT.  THIS AGREEMENT,
INCLUDING ANY EXHIBITS ATTACHED HERETO OR DOCUMENTS EXPRESSLY REFERRED TO
HEREIN, CONTAINS THE ENTIRE AGREEMENT BETWEEN COMPANY AND EMPLOYEE AND
SUPERSEDES AND CANCELS ANY AND ALL OTHER AGREEMENTS, WHETHER ORAL OR IN WRITING,
BETWEEN COMPANY AND EMPLOYEE WITH RESPECT TO THE MATTERS REFERRED TO HEREIN,
INCLUDING WITHOUT LIMITATION, THE SEVERANCE AGREEMENT.


 


6.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.


 

(The remainder of this page intentionally left blank.)

 

2

--------------------------------------------------------------------------------


 


7.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS WITH AN EXECUTED COUNTERPART TO BE DELIVERED TO THE
OTHER PARTY.  EACH SUCH EXECUTED COUNTERPART SHALL BE DEEMED AN ORIGINAL BUT
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

 

MATHSTAR, INC.

 

 

Dated: May 7, 2009

By:

/s/ Benno G. Sand

 

 

Benno G. Sand

 

 

Director

 

 

 

 

Dated: May 7, 2009

/s/ Douglas M. Pihl

 

Douglas M. Pihl

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

SEVERANCE AND RELEASE AGREEMENT

 

In exchange for the promises and covenants contained herein, MathStar, Inc., a
Delaware corporation (the “Company”), and Douglas M. Pihl (“Employee”) hereby
agree as follows:

 


1.                                       DEFINITIONS.  WE INTEND ALL WORDS USED
IN THIS SEVERANCE AND RELEASE AGREEMENT (“AGREEMENT”) TO HAVE THEIR PLAIN
MEANINGS IN ORDINARY ENGLISH.  SPECIFIC TERMS WE USE IN THIS AGREEMENT HAVE THE
FOLLOWING MEANINGS:


 


A.                                   EMPLOYEE, AS USED HEREIN, SHALL INCLUDE THE
UNDERSIGNED EMPLOYEE AND ANYONE WHO HAS OBTAINED ANY LEGAL RIGHTS OR CLAIMS
THROUGH THE UNDERSIGNED EMPLOYEE.


 


B.                                     COMPANY, AS USED HEREIN, SHALL AT ALL
TIMES MEAN MATHSTAR, INC., ITS PARENT COMPANY, ITS SUBSIDIARIES, SUCCESSORS AND
ASSIGNS, ITS AFFILIATED AND PREDECESSOR COMPANIES, THEIR SUCCESSORS AND ASSIGNS,
THEIR AFFILIATED AND PREDECESSOR COMPANIES, AND THE PRESENT OR FORMER DIRECTORS,
OFFICERS, EMPLOYEES, REPRESENTATIVES, AND AGENTS (INCLUDING, WITHOUT LIMITATION,
ITS ACCOUNTANTS AND ATTORNEYS) OF ANY OF THEM, WHETHER IN THEIR INDIVIDUAL OR
OFFICIAL CAPACITIES, AND THE CURRENT AND FORMER TRUSTEES OR ADMINISTRATORS OF
ANY PENSION OR OTHER BENEFIT PLAN APPLICABLE TO EMPLOYEES OR FORMER EMPLOYEES OF
THE COMPANY, IN THEIR OFFICIAL OR INDIVIDUAL CAPACITIES.


 


C.                                     EMPLOYEE’S CLAIMS, AS USED HEREIN, MEANS
ALL OF THE RIGHTS EMPLOYEE HAS NOW TO ANY RELIEF OF ANY KIND FROM THE COMPANY,
WHETHER OR NOT EMPLOYEE NOW KNOWS ABOUT THOSE RIGHTS, ARISING OUT OF HIS
EMPLOYMENT WITH THE COMPANY AND HIS SEPARATION FROM EMPLOYMENT WITH THE COMPANY,
INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, AS AMENDED BY THE OLDER WORKER BENEFIT PROTECTION ACT; THE
OREGON CIVIL RIGHTS LAWS CODIFIED IN OREGON REVISED STATUTE SECTIONS 659A.100,
ET SEQ.; THE AMERICANS WITH DISABILITIES ACT; TITLE VII OF THE CIVIL RIGHTS ACT
OF 1964, AS AMENDED; THE FAMILY MEDICAL AND LEAVE ACT; OR OTHER FEDERAL, STATE
OR LOCAL CIVIL RIGHTS LAWS; ALL CLAIMS FOR ALLEGED BREACH OF FIDUCIARY DUTY
UNDER SECTION 409 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT ALLEGEDLY
IMPAIRING THE VALUE OF EMPLOYEE’S ACCOUNTS UNDER ANY QUALIFIED RETIREMENT PLAN
SPONSORED BY MATHSTAR, INC.; CLAIMS FOR BREACH OF CONTRACT; FRAUD OR
MISREPRESENTATION; DEFAMATION, INTENTIONAL OR NEGLIGENT INFLICTION OF EMOTIONAL
DISTRESS; BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING; PROMISSORY
ESTOPPEL; NEGLIGENCE; WRONGFUL TERMINATION OF EMPLOYMENT; AND ANY OTHER CLAIMS
FOR UNLAWFUL EMPLOYMENT PRACTICES.


 


2.                                       SEPARATION DATE.  EMPLOYEE’S LAST DAY
OF WORK FOR COMPANY WAS                   (“SEPARATION DATE”).


 


3.                                       COMPANY’S OBLIGATIONS AND SEVERANCE
AGREEMENTS.  IN CONSIDERATION FOR EMPLOYEE’S PROMISES CONTAINED HEREIN,
SPECIFICALLY INCLUDING, BUT NOT LIMITED TO, THE RELEASE OF ALL CLAIMS BY
EMPLOYEE AND EMPLOYEE’S PROMISES TO REFRAIN FROM DISCLOSING CONFIDENTIAL
INFORMATION OF THE COMPANY, THE COMPANY AGREES AS FOLLOWS:


 

--------------------------------------------------------------------------------


 


A.                                   SEVERANCE PAYMENT.  THE COMPANY AGREES TO
PAY TO EMPLOYEE A SEVERANCE PAYMENT OF $             (“SEVERANCE PAYMENT”),
WHICH IS EQUAL TO TWELVE (12) MONTHS OF EMPLOYEE’S BASE SALARY CALCULATED AT
EMPLOYEE’S REGULAR RATE OF PAY AS OF THE SEPARATION DATE.  THIS SEVERANCE
PAYMENT WILL BE PAYABLE IN ONE LUMP SUM AFTER THE EXPIRATION OF THE RESCISSION
PERIOD, AS HEREINAFTER DEFINED.  THE SEVERANCE PAYMENT SHALL BE SUBJECT TO ALL
FEDERAL AND STATE WITHHOLDING TAXES AND FICA.


 

B.                                     Medical Insurance Benefits.  The Company,
pursuant to federal and state law, will provide, for a period of eighteen (18)
months following the effective date of Employee’s termination (“COBRA Period”),
a continuation of the group medical insurance coverage previously provided to
Employee by the Company or comparable medical insurance coverage, the terms and
conditions of which shall comply with the American Recovery and Reinstatement
Act of 2009, if applicable.

 


4.                                       EMPLOYEE OBLIGATIONS.  AS MATERIAL
INDUCEMENT TO COMPANY IN ENTERING INTO THIS AGREEMENT AND PROVIDING THE
CONSIDERATION DESCRIBED IN SECTION 3, EMPLOYEE HEREBY AGREES AS FOLLOWS:


 


A.                                   RELEASE.  EMPLOYEE AGREES TO RELEASE ALL
EMPLOYEE’S CLAIMS.  EMPLOYEE ACKNOWLEDGES THAT THE MONEY AND PROMISES RECEIVED
AND TO BE RECEIVED BY EMPLOYEE ARE IN EXCHANGE FOR THE RELEASE OF EMPLOYEE’S
CLAIMS.


 


B.                                     COVENANT NOT TO SUE.  EMPLOYEE AGREES
THAT HE WILL NOT INITIATE ANY LITIGATION TO PURSUE CLAIMS WHICH EMPLOYEE
RELEASED IN SECTION 4.A.  THIS COVENANT DOES NOT APPLY TO LITIGATION CHALLENGING
THE VALIDITY OF SECTION 4.A.  EXCLUDED FROM THIS COVENANT ARE ANY CLAIMS WHICH
CANNOT BE WAIVED BY LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO FILE A
CHARGE WITH OR PARTICIPATE IN ANY INVESTIGATION CONDUCTED BY THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION (“EEOC”) OR ANY STATE OR LOCAL AGENCY. 
EMPLOYEE AGREES TO WAIVE, HOWEVER, HIS RIGHT TO ANY MONETARY RECOVERY SHOULD THE
EEOC OR ANY STATE OR LOCAL AGENCY PURSUE ANY CLAIMS ON EMPLOYEE’S BEHALF. 
FURTHER, EMPLOYEE AGREES TO PAY COMPANY’S ATTORNEYS FEES IF EMPLOYEE BREACHES
THE COVENANT NOT TO SUE CONTAINED IN THIS SECTION 4.B.


 


C.                                     COMPANY PROPERTY.  EMPLOYEE WILL RETURN
ALL PROPERTY BELONGING TO COMPANY TO COMPANY IMMEDIATELY UPON THE EXECUTION OF
THIS AGREEMENT, WHETHER SUCH PROPERTY IS CURRENTLY ON OR OFF THE PREMISES OF
COMPANY, INCLUDING, WITHOUT LIMITATION, ANY AND ALL COMPUTER HARDWARE OR
COMPUTER SOFTWARE.


 


D.                                    CONFIDENTIALITY.  FOR ALL TIME HEREAFTER
FOREVER, EMPLOYEE WILL NOT USE OR MAKE AVAILABLE OR DIVULGE TO ANY PERSON, FIRM,
CORPORATION OR OTHER ENTITY ANY INFORMATION OF OR REGARDING COMPANY INCLUDING,
WITHOUT LIMITATION, TRADE SECRETS, CUSTOMER LISTS, BUSINESS POLICIES, FINANCIAL
INFORMATION, TECHNICAL INFORMATION, METHODS OF OPERATION, MARKETING PROGRAMS,
CUSTOMER PRICE LISTS OR ANY OTHER CONFIDENTIAL OR SECRET INFORMATION CONCERNING
THE BUSINESS AND AFFAIRS OF COMPANY OR ANY OF ITS AFFILIATES.


 


E.                                      CONFIDENTIALITY OF AGREEMENT.  EMPLOYEE
AGREES THAT HE WILL KEEP THE TERMS AND CONDITIONS OF THIS AGREEMENT STRICTLY
CONFIDENTIAL EXCEPT THAT EMPLOYEE MAY DISCLOSE THE

 

2

--------------------------------------------------------------------------------


 


TERMS AND CONDITIONS OF THIS AGREEMENT TO HIS SPOUSE, IF ANY, ATTORNEY, TAX
PREPARER, GOVERNMENT AGENCIES, OR AS REQUIRED BY LAW.  EMPLOYEE AGREES THAT IN
THE EVENT THAT EMPLOYEE DISCLOSES ANY OF THE TERMS OF THIS AGREEMENT, INCLUDING
THE FACT OF PAYMENT OTHER THAN AS SET FORTH ABOVE, HE SHALL BE LIABLE TO COMPANY
AS SET FORTH IN SECTION 4.G. OF THIS AGREEMENT AND FOR ANY AND ALL INJURIES OR
DAMAGES SUSTAINED BY COMPANY INCLUDING COSTS, DISBURSEMENTS AND ATTORNEYS’ FEES
INCURRED BY COMPANY AS A DIRECT RESULT OF EMPLOYEE’S DISCLOSURE.


 

F.                                      Non-Disparagement.  Employee agrees that
he shall not disparage or defame Company in any respect.

 


G.                                     REMEDIES.  EMPLOYEE ACKNOWLEDGES THAT ANY
BREACH OF ANY OF THE PROMISES SET FORTH IN SECTIONS 4.C, 4.D., 4.E., AND 4.F.
WILL CAUSE COMPANY IRREPARABLE HARM FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW
AND EMPLOYEE THEREFORE CONSENTS TO THE ISSUANCE OF ANY INJUNCTION IN FAVOR OF
COMPANY ENJOINING THE BREACH OF ANY OF THOSE PROMISES BY ANY COURT OF COMPETENT
JURISDICTION.  IF ANY PROMISE MADE BY EMPLOYEE IN THIS SECTION 3 SHOULD BE HELD
TO BE UNENFORCEABLE BECAUSE OF ITS SCOPE OR DURATION, OR THE AREA OR SUBJECT
MATTER COVERED THEREBY, EMPLOYEE AGREES THAT THE COURT MAKING SUCH DETERMINATION
SHALL HAVE THE POWER TO REDUCE OR MODIFY THE SCOPE, DURATION, SUBJECT MATTER OR
AREA OF THAT PROMISE TO THE EXTENT THAT ALLOWS THE MAXIMUM SCOPE, DURATION,
SUBJECT MATTER OR AREA PERMITTED BY APPLICABLE LAW.  EMPLOYEE FURTHER AGREES
THAT THE REMEDIES PROVIDED FOR HEREIN ARE IN ADDITION TO, AND ARE NOT TO BE
CONSTRUED AS REPLACEMENTS FOR, OR A LIMITATION OF, RIGHTS AND REMEDIES OTHERWISE
AVAILABLE TO COMPANY.


 


5.                                       EMPLOYEE’S UNDERSTANDINGS.  EMPLOYEE
ACKNOWLEDGES AND REPRESENTS THAT:


 


A.                                   EMPLOYEE UNDERSTANDS THAT HE HAS THE RIGHT
TO CONSULT WITH AN ATTORNEY REGARDING THE MEANING AND EFFECT OF THIS AGREEMENT.


 


B.                                     EMPLOYEE ALSO UNDERSTANDS THAT HE HAS A
PERIOD OF AT LEAST FORTY-FIVE (45) CALENDAR DAYS FROM THE DATE ON WHICH HE
RECEIVES AN UNSIGNED COPY OF THIS AGREEMENT IN WHICH TO CONSIDER WHETHER OR NOT
TO SIGN THIS AGREEMENT AND THAT, HAVING BEEN ADVISED OF THAT ENTITLEMENT, HE MAY
ELECT TO SIGN THIS AGREEMENT AT ANY TIME PRIOR TO THE EXPIRATION OF THAT TIME
PERIOD.  EMPLOYEE UNDERSTANDS THAT ANY REVISIONS TO THIS THAT ARE NOT MATERIAL
WILL NOT RESTART THE FORTY-FIVE DAY PERIOD.  HOWEVER, EMPLOYEE UNDERSTANDS THAT
HE SHALL NOT EXECUTE THIS AGREEMENT AT ANY TIME BEFORE THE SEPARATION DATE.


 


C.                                     EMPLOYEE UNDERSTANDS THAT HE MAY RESCIND
(THAT IS, CANCEL) WITHIN SEVEN (7) CALENDAR DAYS OF SIGNING THE AGREEMENT THE
PROVISIONS OF SECTION 4.A. OF THIS AGREEMENT WITH RESPECT TO CLAIMS ARISING
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (THE “RESCISSION PERIOD”).  TO BE
EFFECTIVE, RESCISSION MUST BE IN WRITING, DELIVERED TO COMPANY AT
                        , ATTN:                        , WITHIN THE RESCISSION
PERIOD, OR SENT TO COMPANY, AT SUCH ADDRESS, BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTMARKED WITHIN THE APPLICABLE RESCISSION PERIOD.


 


6.                                       CANCELLATION OF AGREEMENT BY COMPANY. 
IF EMPLOYEE EXERCISES HIS RIGHT OF RESCISSION UNDER SECTION 5.C. OF THIS
AGREEMENT, COMPANY WILL HAVE THE RIGHT, EXERCISABLE BY WRITTEN NOTICE

 

3

--------------------------------------------------------------------------------


 


DELIVERED TO EMPLOYEE, TO TERMINATE THIS AGREEMENT IN ITS ENTIRETY, IN WHICH
EVENT COMPANY WILL HAVE NO OBLIGATION WHATSOEVER TO EMPLOYEE HEREUNDER.  IF
EMPLOYEE EXERCISES HIS RIGHT OF RESCISSION UNDER SECTION 5.C. OF THIS AGREEMENT,
AND COMPANY DOES NOT EXERCISE ITS RIGHT TO TERMINATE THIS AGREEMENT HEREUNDER,
THE REMAINING PROVISIONS OF THIS AGREEMENT (INCLUDING SPECIFICALLY THE REMAINING
PROVISIONS OF SECTION 4 OF THIS AGREEMENT) SHALL REMAIN VALID AND CONTINUE IN
FULL FORCE AND EFFECT.


 


7.                                       PERFORMANCE BY EMPLOYEE.  NOTHING
CONTAINED HEREIN SHALL OPERATE AS A WAIVER OR AN ELECTION OF REMEDIES BY COMPANY
SHOULD EMPLOYEE FAIL TO PERFORM ANY DUTY OR OBLIGATION IMPOSED UPON HIM
HEREUNDER.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS
AGREEMENT AND THE DUTIES AND OBLIGATIONS OF EMPLOYEE HEREUNDER SHALL CONTINUE IN
FULL FORCE AND EFFECT IRRESPECTIVE OF ANY VIOLATION OF ANY TERM OR PROVISION OF
THIS AGREEMENT BY EMPLOYEE.


 


8.                                       NO ADMISSION OF LIABILITY.  THE PARTIES
AGREE THAT THIS AGREEMENT SHALL NOT BE CONSIDERED AN ADMISSION OF LIABILITY BY
COMPANY.  COMPANY EXPRESSLY DENIES THAT IT IS IN ANY WAY LIABLE TO EMPLOYEE OR
THAT IT HAS ENGAGED IN ANY WRONGDOING WITH RESPECT TO EMPLOYEE.


 


9.                                       EMPLOYEE ACKNOWLEDGMENTS.  EMPLOYEE
ACKNOWLEDGES AND REPRESENTS THAT:  (A) HE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS CONSEQUENCES; (B) HE HAS RECEIVED ADEQUATE OPPORTUNITY TO READ
AND CONSIDER THIS AGREEMENT; (C) HE HAS DETERMINED TO EXECUTE THIS AGREEMENT OF
HIS OWN FREE WILL AND ACKNOWLEDGES THAT HE HAS NOT RELIED UPON ANY STATEMENTS OR
EXPLANATIONS MADE BY COMPANY REGARDING THIS AGREEMENT; AND (D) THE PROMISES OF
COMPANY MADE IN THIS AGREEMENT CONSTITUTE FAIR AND ADEQUATE CONSIDERATION FOR
THE PROMISES, RELEASES AND AGREEMENTS MADE BY EMPLOYEE IN THIS AGREEMENT.


 


10.                                 ENTIRE AGREEMENT.  THIS AGREEMENT ,
INCLUDING ANY EXHIBITS ATTACHED HERETO OR DOCUMENTS EXPRESSLY REFERRED TO
HEREIN, CONTAINS THE ENTIRE AGREEMENT BETWEEN COMPANY AND EMPLOYEE AND
SUPERSEDES AND CANCELS ANY AND ALL OTHER AGREEMENTS, WHETHER ORAL OR IN WRITING,
BETWEEN COMPANY AND EMPLOYEE WITH RESPECT TO THE MATTERS REFERRED TO HEREIN;
PROVIDED, HOWEVER, THAT THIS AGREEMENT DOES NOT SUPERSEDE, CANCEL OR OTHERWISE
VOID THAT CERTAIN EMPLOYEE CONFIDENTIALITY, NON-DISCLOSURE AND INTELLECTUAL
PROPERTY AGREEMENT AND THAT CERTAIN AGREEMENT BETWEEN EMPLOYEE AND COMPANY DATED
MAY         , 2009 REGARDING EMPLOYEE’S REPAYMENT OF SEVERANCE PAY, BOTH OF
WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


11.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.


 


12.                                 EFFECTIVE DATE.  THIS AGREEMENT WAS
ORIGINALLY OFFERED TO EMPLOYEE ON OR ABOUT                   .  EMPLOYEE SHALL
HAVE UNTIL THE LATTER OF THE CLOSE OF BUSINESS ON                     OR THE
SEPARATION DATE, TO ACCEPT THIS AGREEMENT, WHICH EMPLOYEE ACKNOWLEDGES IS AT
LEAST 45 DAYS FROM THE DATE EMPLOYEE RECEIVED THIS AGREEMENT, BUT EMPLOYEE SHALL
NOT SIGN THIS AGREEMENT AT ANY TIME BEFORE THE SEPARATION DATE.  IF EMPLOYEE
DESIRES TO ACCEPT THIS AGREEMENT, EMPLOYEE SHALL EXECUTE THE AGREEMENT AND
RETURN THE SAME TO COMPANY AT THE ADDRESS SET FORTH IN SECTION 5.C. HEREOF.  IF
EMPLOYEE DOES NOT SO ACCEPT THIS AGREEMENT, THIS AGREEMENT, AND THE OFFER
CONTAINED HEREIN, SHALL BE NULL AND VOID AS OF THE CLOSE OF BUSINESS ON
                             .

 

4

--------------------------------------------------------------------------------


 


13.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS WITH AN EXECUTED COUNTERPART TO BE DELIVERED TO THE
OTHER PARTY.  EACH SUCH EXECUTED COUNTERPART SHALL BE DEEMED AN ORIGINAL BUT
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

 

 

MATHSTAR, INC.

 

 

Dated:

 

 

By:

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name Typed or Printed

 

 

 

 

 

Its:

 

 

 

 

Title Typed or Printed

 

 

 

 

 

 

Dated:

 

 

 

 

Douglas M. Pihl

 

5

--------------------------------------------------------------------------------